UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7680


CHRISTOPHER ODEN,

                Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden, Federal Correctional Complex,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:15-cv-00196-JAG-RCY)


Submitted:   March 7, 2017                    Decided:   May 5, 2017


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Oden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher William Oden, a federal prisoner, appeals the

district      court’s     orders   accepting    the    recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition and denying his Fed. R. Civ. P. 59(e) motion. *

We    have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Oden v. Wilson, No. 3:15-cv-00196-JAG-RCY (E.D. Va. Jan.

11,   2016     &   Nov.   8,   2016).    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




       *
       We have construed Oden’s March 9, 2016 motion for a
certificate of appealability as a timely notice of appeal from
the district court’s order denying his § 2241 petition.     See
Marmolejo v. United States, 196 F.3d 377, 378 (2d Cir. 1999)
(holding that motion for certificate of appealability should be
treated as notice of appeal).



                                         2